Title: From Thomas Jefferson to Francis Eppes, 11 December 1785
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Paris Dec. 11. 1785.

I wrote you by the Mr. Fitzhughs Aug. 30. and to Mrs. Eppes by the same conveiance Sep. 22. In those as in my former letters I had troubled you on the subject of sending my daughter to me. To the cautions then suggested I am obliged to add another, which our situation with respect to the Barbary powers calls for. You  have doubtless heard loose stories as to their captures on us, without being able to know the certainty. The truth is that the Emperor of Marocco took one vessel from us last winter; but he did it merely to induce us to treat. He took care of the crew, vessel and cargo and delivered the whole up for us to the Spanish court, clothing the crew well. There is nothing further to be feared from him, as I think he will settle matters with us on tolerable terms. But the Algerines this fall took two vessels from us, and now have 22. of our citizens in slavery. Their dispositions are more hostile, and they very possibly will demand a higher tribute than America will pay. In this event they will commit depredations on our trade next summer. I do not think the insurance against them on vessels coming to France will be worth half per cent: but who can estimate the value of a half per cent on the fate of a child. My mind revolts at the possibility of a capture; so that unless you hear from myself (not trusting the information of any other person on earth) that peace is made with the Algerines, do not send her but in a vessel of French or English property: for these vessels alone are safe from prize by the barbarians. Mr. Barclay our consul here expects to go to Philadelphia in the spring and to return again here. He offers to take charge of her. She would be then in the best hands possible; and should the time of his return become well ascertained, I will write you on the subject. In the mean time it need not prevent your embracing any opportunity which occurs of a sound French or English ship, neither new nor old, sailing in the months of April, May, June or July under the care of a trusty person. You see how much trouble I give you till you get this little charge out of your hands.
Europe is quiet. The treaty between the Emperor and Dutch signed, and one between France and the Dutch, very fatal to England. It is called a defensive treaty only, but it is such a one as cannot but give to France the aid of the Dutch in case of war with England. Patsy enjoys a perfect state of health. Mine is become more firm. If I continue thro’ the winter as well as I am now I shall resume confidence in my constitution. Mr. Short is at present indisposed with the jaundice. We all pant for America, as will every American who comes to Europe. Present us affectionately to Mrs. Eppes and the little ones. I make her always the bearer of my kisses to dear Poll. Assure Mrs. and Mr. Skipwith also of our love & believe me to be with the highest esteem Dr. Sir your sincere friend & servant,

Th: Jefferson



P.S. I saw in a Virginia paper that some body gave me as the author of information that we had nothing to fear from the Algerines. No such information ever went from me. The writer probably had not distinguished between the pyrates of Algiers and Marocco. Of the peaceable dispositions of the latter I have written, but never of the former.

